UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 DEAN ARLO ARP, et al.,                         )
                                                )
                      Plaintiffs,               )
               v.                               )
                                                )
 THE FEDERAL RESERVE, et al.,                   )    Civil Case No. 10-00005 (RJL)
                                                )
                      Defendants.               )
                                                )
                                                )

                                             1'1--
                               MEMORANDUM ORDER
                                 (April~, 2010) [#5]


       Plaintiffs, Dean Arlo Arp, Wanda Elene Arp, Teresa Feller, Shirsha Sumeru, and

Charles C. Miller, brought this action against defendants, the Federal Reserve and its

twelve district presidents, claiming to be "relators" for the people of the State of

Washington. The plaintiffs appear to seek an audit, to be published on the internet, to

disclose the "complete mechanisms applied to use and application of our equity wherein

the values created from said equity the benefits of said equity are fully and completely

disclosed"; a protective order to give each plaintiff immunity from "process issued by

any agency of the United States which operates off and from the private money system

administered by the defendants"; and an injunction against all foreclosures in the United

States. (CompI. l3.) Presently before the Court is defendants' Motion to Dismiss for

lack of personal jurisdiction, failure to state a claim upon which relief may be granted,
and lack of subject matter jurisdiction. For the following reasons, the Court GRANTS

defendants' Motion to Dismiss.

       Local Rule of Civil Procedure 7(b) provides that an opposing party has 14 days to

file a memorandum in opposition to a motion and if such party fails to do so, the court

may treat the motion as conceded. LCvR 7(b). This rule is a "docket-management tool

that facilitates efficient and effective resolution of motions by requiring the prompt

joining of issues." Fox v. American Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004).

In Fox, the D.C. Circuit affirmed the District Court's holding that "because the plaintiffs

failed to respond to the defendant's ... motion, the court treats the motion as conceded

and grants the motion." Id. (citations omitted). Whether to treat a motion as conceded

under Local Rule of Civil Procedure 7(b) is highly discretionary; and our Circuit Court

has noted that "[ w ]here the district court relies on the absence of a response as a basis for

treating the motion as conceded, [the D.C. Circuit will] honor its enforcement of the

rule." Twelve John Does v. District a/Columbia, 117 F.3d 571,577 (D.C. Cir. 1997).

       In light of the fact that plaintiffs failed to file any opposition to defendants'

Motion to Dismiss, even when the Court issued an Order requiring the plaintiff to do so

or face the consequences of the motions being treated as conceded, (see Dkt. # 10), the

Court will treat these motions as conceded. LCvR 7(b). Therefore, in light of the

plaintiffs concession and based on a review of the pleadings, the relevant law cited

therein, and the record, it is hereby




                                               2
          ORDERED that [#5] defendants' Motion to Dismiss is GRANTED; and it is

further

          ORDERED that judgment is entered in favor of defendants and the Complaint is

dismissed with prejudice.

          SO ORDERED.



                                                RICHA      1. \ EON
                                                United States District Judge




                                            3